DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, Furihata (US 2017/0179154) teaches a semiconductor structure (fig. 32A), comprising: at least one first semiconductor device 710 located over a substrate 9; lower-level dielectric material layers 760 overlying the at least one first semiconductor device 710 and embedding lower-level metal interconnect structures 780; at least one second semiconductor device (memory device) and a dielectric material portion (part of 760 in region 400) that overlie the lower-level dielectric material layers 760; at least one upper-level dielectric material layer 165/265 embedding upper-level metal interconnect structures 108 and overlying the at least one second semiconductor device; and an interconnection via structure 488 vertically extending through the at least one upper-level dielectric material layer 165/265, the dielectric material portion (upper 760 in region 400), and at least an upper portion of the lower-level dielectric material layers 760 and contacting a conductive structure selected from a node of the at least one first semiconductor device or one of the lower-level metal interconnect structures 788.
Furihata fails to teach the interconnection via structure comprises: a transition metal layer composed primarily of a transition metal element and vertically extending from a top surface of the interconnection via structure to the conductive structure; and a fluorine-doped filler material portion in contact with the transition metal layer, and including fluorine atoms at a first average atomic concentration in a range from 0.1 part per million to 100 parts per million (claims 1-13 and 17-20).
Furihata fails to teach the interconnection via structure comprises: a transition metal layer composed primarily of a transition metal element and vertically extending from a top surface of the interconnection via structure to the conductive structure; and a filler material portion in contact with the transition metal layer, wherein the filler material portion is composed primarily of a filler material selected from a silicide of the transition metal element or aluminum oxide (claims 14-16). Plenty of references teach transition metal silicide as a via material (see [0061] of Lee 2022/0028882 and [0029] of Kanamori 2021/0118902). But this is not the same as having a via comprising a transition metal with a filler portion of metal silicide or aluminum oxide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/28/22